Exhibit 10.3

 

AK STEEL CORPORATION

 

ANNUAL MANAGEMENT INCENTIVE PLAN

 

(as amended and restated as of January 16, 2003)

 

 

Introduction

 

The name of this plan is the AK Steel Corporation Annual Management Incentive
Plan (the “Plan”). AK Steel Corporation (the “Company”) adopted the Plan in 1994
to enhance the Company’s focus on specific performance goals with respect to net
income, safety, and quality. The Plan is hereby amended and restated as set
forth in this document.

 

The Plan is a payroll practice intended to motivate selected employees to meet
certain performance goals. The Plan is not intended to be an employee benefit
plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, and the Plan shall be interpreted,
administered and enforced to the extent possible in a manner consistent with
that intent. Any obligations under the Plan shall be the joint and several
obligations of AK Steel Holding Corporation, the Company, and each of their
respective subsidiaries and affiliates. The Plan is designed to comply with the
performance-based compensation exception under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

1.    Administration of the Plan.

 

This Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”). The Committee shall
consist of not less than two members of the Board who shall be appointed from
time to time by, and shall serve at the discretion of, the Board. Each member of
the Committee shall be an “outside director” within the meaning of Section
162(m) of the Code and related regulations, an “independent director” as defined
in the rules and regulations of the New York Stock Exchange, and a “non-employee
director” as defined in Rule 16b-3 promulgated under the Securities Exchange Act
of 1934, as amended. The Human Resources Department of the Company shall
maintain records of authorized participants for each period described in
paragraph 4 below (the “Performance Period”).

 

2.    Participation.

 

Certain nonrepresented salaried employees of the Company (“Plan Member” or “Plan
Members”) shall be eligible to participate in this Plan upon selection by the
Chairman of the Board or his delegate, the Executive Management Committee (the
“EMC”), subject to the approval and/or review from time to time by the
Committee. The EMC shall consist of the Company’s Chief Executive Officer,
President, Vice President—Human Resources, and such other individuals as may be
designated from time to time by the Chief Executive Officer. Notwithstanding the
foregoing, any covered employee as defined in Section 162(m)(3) of the Code
(“Covered Employee”), shall be designated to participate in the Plan by the
Committee in writing within the time period prescribed by Section 162(m) of the
Code and related regulations.

 

3.    Bonus Opportunity Targets.

 

Each Plan Member shall be assigned a Bonus Opportunity Target Percentage
(“Target Percentage”) and a Bonus Opportunity Maximum Percentage (“Maximum
Percentage”) at the time he is selected for participation in this Plan based on
his position in the Company and/or his overall contribution to the Company. A
Plan Member’s Target Percentage and/or Maximum Percentage may be changed from
time to time at the discretion of the Committee or the EMC. Notwithstanding the
foregoing, the Committee shall assign or change, in writing, the Target
Percentage and Maximum Percentage for any Covered Employee for a particular
Performance Period within the time period prescribed by Section 162(m) of the
Code and related regulations.

 



--------------------------------------------------------------------------------

A Plan Member’s Target Percentage with respect to any Performance Period is the
percentage of his annual base compensation (as defined below) that may be
awarded to him by the Company as additional compensation if the Company achieves
certain goals as determined by the Committee and approved by the Board with
respect to net income (excluding special, unusual and extraordinary items),
safety, and quality. A Plan Member’s Maximum Percentage, which is two times his
Target Percentage, is the percentage of his annual base compensation that may be
awarded if the Company achieves for the Performance Period not only the
established safety and quality goals, but exceeds the established net income
goal by a certain level as determined by the Committee. A Plan Member’s annual
base compensation for purposes of this Plan shall be his actual base salary paid
during the relevant Performance Period.

 

Any amount awarded to a Plan Member under this Plan shall be referred to herein
as a “Performance Award.” If a Plan Member is designated to participate in the
Plan after the commencement of a Performance Period, such individual’s
Performance Award will be prorated based on his period of participation in the
Plan during such Performance Period.

 

4.    Performance Periods.

 

Each Performance Period shall be the twelve-month period commencing on January 1
and ending on the following December 31.

 

5.    Performance Award Payment Date.

 

The Performance Award Payment Date is the date on which any Performance Awards
are paid to Plan Members, which date shall not be more than 120 days following
the last day of each Performance Period. Before any Performance Award is paid to
a Covered Employee, the Committee shall certify in writing that the criteria for
receiving a Performance Award pursuant to the terms of the Plan have been
satisfied.

 

6.    Performance Award Determination.

 

For each Performance Period, the Committee shall assign, in writing, with
respect to each of the performance factors of net income, safety, and quality, a
threshold goal, a target goal, and, with respect to the net income factor, the
level which if exceeded will result in the maximum Performance Awards being
made. If the threshold goals are not met, no Performance Awards shall be made.
Achievement of performance between the threshold and target goals shall result
in Performance Awards being made. The threshold and target goals, and the level
of net income required to achieve the maximum Performance Awards, shall be
communicated in writing to Covered Employees no later than the time period
prescribed by Section 162(m) of the Code and related regulations. Different
threshold and target goals may apply with respect to a specific plant,
department, or area of the Company. Notwithstanding the foregoing, Performance
Awards may be granted with respect to achievement of the threshold goal for
safety even if the threshold goal for net income for the Performance Period is
not achieved.

 

The Committee may establish such other parameters and procedures for determining
Performance Awards as it deems appropriate with respect to any Performance
Period. The maximum Performance Award (including any special Performance Award
pursuant to paragraph 7 below) that may be paid to any Covered Employee with
respect to any Performance Period shall be $5 million. The Committee may
delegate the calculation of Performance Awards to the Company’s Chief Financial
Officer, subject to the Committee’s supervision.

 

7.    Special Awards to Covered Employees.

 

Subject to the provisions of paragraph 6 above, the Committee may grant with
respect to any Performance Period a special Performance Award to any Covered
Employee if a specified level of net income (excluding special, unusual and
extraordinary items) is achieved by the Company. The level of net income
required to achieve any such award and the amount of any such award shall be
established by the Committee in writing within the time period prescribed by
Section 162(m) of the Code and related regulations.

 

 

2



--------------------------------------------------------------------------------

8.    Form of Payment.

 

All Performance Awards will be paid in a single lump-sum payment in cash. The
Company will withhold such payroll or other taxes as it determines to be
necessary or appropriate.

 

9.    Occurrence of Events During Performance Period.

 

a.    Termination of Employment.

 

If during a Performance Period a Plan Member dies, becomes totally and
permanently disabled, or retires, the Plan Member (or his estate in the case of
death) shall be entitled under this Plan to a prorated Performance Award, if
any, based on his period of participation during such Performance Period. If
during a Performance Period a Plan Member’s employment with the Company
involuntarily terminates for any reason other than for cause, the Plan Member
may receive, in the sole discretion of the Committee or the EMC, a prorated
Performance Award, if any, based on his period of participation during such
Performance Period. If a Plan Member is terminated for cause, as cause may be
defined by the Committee or the EMC, or if a Plan Member voluntarily terminates
before any Performance Award Payment Date, no Performance Award shall be paid
under this Plan.

 

b.    Removal from the Plan.

 

A Plan Member may be removed from further participation in this Plan by the
Committee or the EMC and such removal shall be effective as of the date
determined by the Committee or the EMC. In such a case, the Plan Member may
receive, in the sole discretion of the Committee or the EMC, a prorated
Performance Award, if any, based on his period of participation during the
Performance Period in which his removal occurs.

 

c.    Leave of Absence.

 

If during a Performance Period, a Plan Member is absent from employment with the
Company for a period of more than ninety (90) consecutive calendar days for any
reason, the Plan Member’s participation in the Plan will be suspended for the
period of such absence exceeding ninety (90) days, and he may receive, in the
sole discretion of the Committee or the EMC, a prorated Performance Award, if
any, based on his period of participation during such Performance Period.

 

10.    Source of Benefits.

 

The Company shall make any cash payments due under the terms of this Plan
directly from its assets. Nothing contained in this Plan shall give or be deemed
to give any Plan Member or any other person any interest in any property of the
Company, nor shall any Plan Member or any other person have any right under this
Plan not expressly provided by the terms hereof, as such terms may be
interpreted and applied by the Committee in its discretion.

 

11.    Liability   of Officers and Plan Members.

 

No current or former employee, officer, director or agent of AK Steel Holding
Corporation or of the Company shall be personally liable to any Plan Member or
other person to pay any benefit payable under any provision of this Plan or for
any action taken by any such person in the administration or interpretation of
this Plan.

 

12.    Unsecured General Creditor.

 

The rights of a Plan Member (or his beneficiary in the event of his death) under
this Plan shall only be the rights of a general unsecured creditor of the
Company, and the Plan Member (or his designated beneficiary) shall not have any
legal or equitable right, interest, or other claim in any property or assets of
the Company by reason of the establishment of this Plan.

 

13.    Arbitration.

 

Any dispute under this Plan shall be submitted to binding arbitration subject to
the rules of the American Arbitration Association before an arbitrator selected
by the Company and acceptable to the Plan Member. If the Plan Member objects to
the appointment of the arbitrator selected by the Company, and the Company does
not appoint an arbitrator acceptable to the Plan Member, then the Company and
the Plan Member shall each select an

 

3



--------------------------------------------------------------------------------

arbitrator and those two arbitrators shall collectively appoint a third
arbitrator who shall alone hear and resolve the dispute. The Company and the
Plan Member shall share equally the costs of arbitration. No Company agreement
of indemnity, whether under its Articles of Incorporation, the bylaws or
otherwise, and no insurance by the Company, shall apply to pay or reimburse any
Plan member’s costs of arbitration.

 

14.    Amendment or Termination of Plan.

 

The Board expressly reserves for itself and for the Committee the right and the
power to amend or terminate the Plan at any time. In such a case, unless the
Committee otherwise expressly provides at the time the action is taken, no
Performance Awards shall be paid to any Plan Member on or after the date of such
action.

 

15.    Miscellaneous.

 

a.    Assignability.

 

Plan Members shall not alienate, assign, sell, transfer, pledge, encumber,
attach, mortgage, or otherwise hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder. No part of the amounts payable
hereunder shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance, nor
shall any person have any other claim to any benefit payable under this Plan as
a result of a divorce or the Plan Member’s, or any other person’s bankruptcy or
insolvency.

 

b.    Obligations to the Company.

 

If a Plan Member becomes entitled to payment of any amounts under this Plan, and
if at such time the Plan Member has any outstanding debt, obligation, or other
liability representing an amount owed to the Company, then the Company may
offset such amounts against the amounts otherwise payable under this Plan. Such
determination shall be made by the Committee or the Board.

 

c.    No Promise of Continued Employment.

 

Nothing in this Plan or in any materials describing or relating to this Plan
grants, nor should it be deemed to grant, any person any employment right, nor
does participation in this Plan imply that any person has been employed for any
specific term or duration or that any person has any right to remain in the
employ of the Company. Subject to the provisions of paragraph 9 hereof, the
Company retains the right to change or terminate any condition of employment of
any Plan Member without regard to any effect any such change has or may have on
such person’s rights hereunder.

 

d.    Captions.

 

The captions to the paragraphs of this Plan are for convenience only and shall
not control or affect the meaning or construction of any of its provisions.

 

e.    Pronouns.

 

Masculine pronouns and other words of masculine gender shall refer to both men
and women.

 

f.    Validity.

 

In the event any provision of this Plan is found by a court of competent
jurisdiction to be invalid, void, or unenforceable, such provision shall be
stricken and the remaining provisions shall continue in full force and effect.

 

g.    Applicable Law.

 

This Plan is subject to interpretation under federal law and, to the extent
applicable, the law of the State of Ohio.

 

4